ROBERT LEE CAMPBELL,
Special Judge (dissenting).
I respectfully dissent. Although I concur with all of the law set forth in the majority opinion, I disagree only as to the result reached. In this court-tried case we review the law and evidence as in suits of an equitable nature, giving due regard to the opportunity of the trial court to judge the credibility of witnesses, as set forth in the majority opinion.
*682The majority opinion refers to statements made by defendant to the mother of Mr. O’Day on July 19, 1970. In my opinion, the cross-examination of this witness totally destroyed the credibility of the witness, and we should ignore such testimony. I would conclude that any statements made to this witness were made by the wife of defendant, who is not charged with violation of the ordinance.
The record is clear that appellant made the discriminatory statements to Mr. O’Day on April 8. The record is devoid of any further statements or acts of discrimination between April 8 and July 29, when appellant served the O’Days with a notice of termination of tenancy. The record also discloses that appellant had listed his property for sale with a real estate company and that he was advised that it would be easier to sell if it was vacant. Appellant served the notice to terminate tenancy for this reason, and so he could fix up the property and make it presentable. Appellant went to his attorney’s office on July 24, 1970, to have the notice to terminate tenancy prepared. Appellant testified that he did not know that Simon Meeks was a guest at the house the night before he served the notice to terminate tenancy on July 29, and Mr. O’Day testified to the effect that he did not know if appellant knew Simon Meeks had been at the house the night before. The notice to terminate tenancy expressly referred to appellant’s intention to sell the building and that it was “to expedite the sale of the property”. A former tenant of appellant testified that she and her husband had lived in the premises for five years, had had black friends visit at the house, and had never received any complaints from appellant.
When I review the record as a whole and reach my own conclusion therefrom, I would find that the evidence is insufficient to support a judgment of conviction, and would reverse the judgment.